Case: 18-40470      Document: 00515013797         Page: 1    Date Filed: 06/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-40470                            June 27, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICHARD LEON CASTILLO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:16-CR-1376-6


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Richard Leon Castillo appeals his conviction and 16-month, above-
guidelines sentence for making a materially false, fictitious, or fraudulent
statement or representation. See 18 U.S.C. § 1001(a)(2). He argues that the
district court erred by denying his pretrial motions to suppress and to sever,
by improperly questioning a witness at trial, and by imposing a substantively
unreasonable sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40470    Document: 00515013797     Page: 2   Date Filed: 06/27/2019


                                 No. 18-40470

      In reviewing the district court’s refusal to suppress a report obtained
from Castillo’s employment file, we review the district court’s findings of fact
for clear error and its legal conclusions de novo. See United States v. Waldrop,
404 F.3d 365, 368 (5th Cir. 2005). “In the context of suppression of evidence,
the test for harmless error is whether the trier of fact would have found the
defendant guilty beyond a reasonable doubt if the evidence had been
suppressed.” United States v. Willingham, 310 F.3d 367, 372 (5th Cir. 2002)
(internal quotation marks, citation, and brackets omitted). Even if the district
court erred by denying his suppression motion, any error was harmless given
that the report was not introduced at trial and Castillo was convicted based
upon other evidence. See id.
      We review the denial of Castillo’s motion to sever for an abuse of
discretion. See United States v. Sudeen, 434 F.3d 384, 387 (5th Cir. 2005).
Although Castillo asserts that he could have introduced unspecified evidence
of his good character had he been tried separately, he fails to make a specific,
compelling showing of prejudice and has thus failed to show that the district
court abused its discretion. See id.
      We likewise review for an abuse of discretion whether the district court
improperly questioned Government witness Hugo Alejandro De Hoyos
regarding the number of cocaine bundles that he received and repackaged. See
United States v. Zepeda-Santana, 569 F.2d 1386, 1389 (5th Cir. 1978). Federal
Rule of Evidence 614 explicitly allows a district court to “examine a witness
regardless of who calls the witness.” FED. R. EVID. 614(b). “[T]he trial court
may question witnesses and elicit facts not yet adduced or clarify those
previously presented. . . . [Its] questions must be for the purpose of aiding the
jury in understanding the testimony.” United States v. Saenz, 134 F.3d 697,
701-02 (5th Cir. 1998) (internal quotation marks and citations omitted). We



                                       2
    Case: 18-40470    Document: 00515013797     Page: 3   Date Filed: 06/27/2019


                                 No. 18-40470

must review the entire trial record and “determine whether the judge’s
behavior was so prejudicial that it denied the defendant a fair, as opposed to a
perfect, trial.” Id. at 702 (internal quotation marks, citations, and brackets
omitted). We are satisfied that the district court’s questions properly clarified
De Hoyos’s prior testimony. See id. at 701-02. Moreover, Castillo fails to show
that the district court’s questioning prejudiced him given the other testimonial
and videotape evidence of his guilt adduced at trial. See id. at 702.
      Finally, we review the substantive reasonableness of Castillo’s above-
guidelines sentence for an abuse of discretion, owing great deference to the
district court’s findings and conclusions. See United States v. Key, 599 F.3d
469, 475 (5th Cir. 2010). Although Castillo insists that the district court
incorrectly weighed the 18 U.S.C. § 3553(a) factors, his mere disagreement
with the district court’s balancing of those factors is insufficient to warrant
reversal. See United States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016).
      AFFIRMED.




                                       3